Cooperation between the courts of the Member States in the taking of evidence in civil or commercial matters (short presentation)
The next item is a short presentation of the report by Mr Medina Ortega, on behalf of the Committee on Legal Affairs, on cooperation between the courts of the Member States in the taking of evidence in civil or commercial matters.
rapporteur. - (ES) Madam President, at this late hour on a Monday the Commission will probably have other things on its mind more worrying than this report. To be brief, what we are doing is simply responding to a report by the Commission, which is a report on the application of Council Regulation (EC) No 1206/2001 of 28 May 2001 on cooperation between the courts of the Member States in the taking of evidence in civil or commercial matters.
This sphere is, in fact, not a Community one, but an intergovernmental one, in which the Council - through the regulation - has tried to encourage cooperation between the courts. I believe, however, that there has been a certain lack of rigour on the European Union's part in its attempts to achieve this. That is to say, certain measures have been taken, such as the formulation of practical ideas, the use of electronic media, and so on, but I recognise that it is quite difficult for the Commission to act.
I do not know what the Commission has achieved or what it hopes to achieve, but it seems to me quite difficult to achieve anything because of the huge difficulties involved in this form of intergovernmental cooperation. What we are asking is for the judicial authorities to collaborate, but we are talking about 27 countries, judicial authorities that use 22 different languages, with legal systems that have significant differences between them, and we are trying to achieve results.
The Commission has found that the results are not good, that there is a huge delay in the implementation of these cooperation mechanisms and, therefore, that we do not have the resources to achieve this. The ideal solution would be to use physical means. For example, what could the Commission do to equip courts, particularly those at a lower level, with technological facilities such as videoconferencing systems? Videoconferencing might be an idea that seems out of reach in many small courts within the European Union, but it appears to be the only way of achieving this.
I think the European Union ought to make use of institutions that already exist, and specifically the European Judicial Network. We should strengthen this institution so that the judges themselves, using their cooperation systems, can develop this type of communication.
On the other hand, the whole area of training judges is vital. This, too, is something that the Commission cannot do by itself. What the Commission can do, however, is to foster the development of courses of this type, providing training in Community law and in the knowledge of the various legal systems.
Aside from this, there is another huge difficulty, which is the problem of languages: how can a Spanish judge, for instance, communicate with a Finnish judge, when the two languages are so different? It cannot be argued that the judges, as well as having to be experts in their own law, which is fairly complex in itself, should be obliged to have knowledge of this kind.
What can we do from the practical point of view to help the judges with regard to interpreting and translation? What could we do to help them to achieve this? In drawing up this report, I am not setting out to take a severe or harsh approach towards the Commission. I think the task is quite a difficult one. What I would like to know, taking advantage of the fact that we have here a Commissioner who is interested in this subject, is what the Commission thinks can be done to give greater rigour to this 2001 regulation, which was a little vague, a little too much based on voluntary action; I do not know whether, from the practical point of view, it can produce any results or whether it will be possible to make progress with it.
Vice-President of the Commission. - (FR) Madam President, I wish first to thank Mr Medina Ortega, who raises a whole series of vital questions. It is true that judges and practitioners in each country need to be more aware of this regulation.
It should be stressed that the direct taking of evidence as mentioned in Article 17 of the regulation has simplified and accelerated the obtaining of evidence without posing any particular problem. The central bodies mentioned in the said regulation have an important role to play in monitoring the courts required to handle requests presented under the present regulation, and in the resolution of the problems that they encounter.
The assistance provided by the central bodies may be essential for small courts faced for the first time with a problem linked to the taking of evidence in a cross-border context.
IT and videoconferencing, used alongside a secure e-mail system, should, Mr Medina Ortega, be a standard resource for sending evidence. The usual task of the European Judicial Network in civil and commercial matters, as you said, is to facilitate this legal cooperation in Europe. Since it came into force, the implementation of the regulation on the taking of evidence, on several occasions, has been at the centre of the network's work. A handbook on the application of the regulation was produced in 2006 and distributed among all the European courts in 2007. The European Judicial Network in civil and commercial matters may, without doubt, use its contacts - you are correct in this, Mr Medina Ortega - to involve itself more deeply in achieving greater compliance with requests to take evidence within the timescales set out in the regulation. That is true.
I want to carry on and briefly examine the outlook. It is true that the regulation sets precise criteria for the form and content of the request. The request must be completed according to a specific form and contain specific information: the name and address of the parties to the proceedings, the nature and the matter of the particular case and a description of the evidence to be supplied. The regulation also states that the request must be presented in one of the official languages of the Member State in the receiving court or in any other language that the receiving Member State has indicated as acceptable but, as you have just underlined, language is not the least of the problems.
A request for the taking of evidence should normally be carried out quickly. If it is not possible to carry out the request in the 90 days following its receipt by the receiving court, this court must inform the issuing court and state the reasons for this.
In fact, it is only possible to refuse to carry out the request for the taking of evidence in exceptional and strictly limited situations.
Such was the regulation. A study of its application was carried out in March 2007 and, on the basis of the study results, the Commission adopted a report in December 2007. The report was drawn up according to Article 23 of the regulation. What does it say? That the application of the regulation has somewhat improved, has been simplified and has speeded up cooperation between the courts on the taking of evidence in civil and commercial cases.
It has therefore already achieved two main objectives: to simplify cooperation between Member States and speed up the taking of evidence.
Simplification has been achieved, in particular, by the introduction of direct court-to-court transmission, although sometimes the requests go to the central bodies, and by the introduction of standard forms. Progress has also been noted in the speed with which requests for the taking of evidence are handled. Most are carried out faster than prior to the regulation coming into force, fortunately, and within the 90 days set out in the regulation.
I would therefore say, Mr Medina Ortega, we think there is no need to modify the regulation. However, it is imperative that its operation be improved. In the action plan it adopted in November 2008, the Council entrusted the Commission with the creation of a European e-Justice Portal. The creation and entry into service during this year of the first version of this portal is obviously an absolute priority for us and for me.
As for the use of videoconferencing, that too will be made a priority. The European Judicial Network in civil and commercial matters is, for the moment, preparing a handbook on the legal aspects of the use of videoconferencing in the taking of evidence. Obviously, this handbook will be sent to European judges and will be finished for the end of this year. It will be part of the portal which, as I said, will appear before the end of the year.
Obviously the courtrooms will still need to be fitted with videoconferencing equipment. We hope to take advantage of the new financing methods during the revision of the 2010-2013 financial perspective. Financing options for cross-border projects already exist in the Civil Justice Programme, where the use of videoconferencing features as a priority.
I would say to you, Mr Medina Ortega, that I am with you on a major point which, in my view, must be a priority for Stockholm: I mean training for judges. For the issue you have raised this evening, the taking of evidence, we really do need suitable training for the judges. For me this will be one of the guidelines for the coming Stockholm Programme.
In any event, thank you for this helpful report which has been most enlightening.
That concludes this item. The vote will take place tomorrow.